DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that, in Triplett’s invention, armor tape 45 is not tearable by hand and is instead tearable by ripcords.  The examiner respectfully disagrees with this interpretation of the claimed limitation and Triplett.  The phrase “by hand” is defined as being done by a person, rather than by a machine. Given its broadest reasonable interpretation, a jacket that is “tearable by hand” is thus considered as a jacket that may be torn open manually.  Firstly, Triplett repeatedly refers to a craftsman accessing buffer tubes within a cable using the ripcords.  Secondly, in Triplett, the armor tape 45 is ripped (torn) by applying a sufficient pulling force to ripcords 60b embedded inside the armor tape, and the pulling force may be applied manually.  Furthermore, Triplett states the ripcords have an ultimate tensile strength of about 75N or more, so the strength required from the craftsman to rip the armor is less than about 75N (well within expectation of an adult craftsman working with optical cables in the field), else the ripcords will fail before completing its intended function.
Regarding claim 1, applicant further argues that Triplett does not teach tensile strength of the ripcord is a result-effective variable, and Kim does not teach a ripcord and the combination of both lacks a reasonable expectation of success.  The examiner respectfully disagrees with this interpretation of Triplett’s invention.   Triplett teaches ripcords having a tensile strength range overlaps the claimed range, “…ripcords have an ultimate tensile strength of about 75 Newtons or greater depending upon the intended use”, and “…the denier of ripcord 60b will vary depending on the amount of coating applied. For ripping the metal armor, ripcord 60b preferably has an ultimate tensile strength of about 450 Newtons.” (Triplett, [0019])  Although Triplett only gives an example of metal armor, it is only one example, and Triplett’s invention is not limited to the metal armor that requires ripcords having 450N of tensile strength.  The implication of Triplett’s statement is clear: the strength and yarn size or weight (i.e., denier) of the ripcords are varied depending on specific applications and the properties of the optical cables in which the ripcord is used.  Furthermore, the purpose of Triplett’s invention is to find alternate solutions for ripcords to replace those made with aramid fibers, which have relatively high tensile strength but are also relatively expensive and therefore increase manufacturing costs. (Triplett, [0003]-[0004])  While Kim indeed does not teach a ripcord, the yarn used in Kim has denier (300-3,000, Abstract) and tensile strength (3-150N, Abstract) that overlap ranges disclosed both by Triplett and in the claimed invention (a fact which obviously suggests a reasonable expectation of success), while serving a waterproof function for the cable.  The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references, i.e., Kim explicitly stating using the yarn as a ripcord.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Triplett in view of Kim would suggest to one of ordinary skill in the art a lower weight yarn or thread with lower tensile strength can be used for ripcord based if the intended use and type of coating of the cable allows so to reduce the manufacturing cost and gain an improved waterproof property. 
Regarding claim 11, applicant alleges specific examples of tensile strength in Table 1 are “5.2 N, 11.64 N, 25.67 N, 28.6 N, and 11.64 N, which are all significantly smaller than the preferred embodiment of Triplett et al.”, and “there is no reasonable expectation of success that the rip cord (60b) of Triplett et al. as modified by Kim et al. would function as intended”.   Initially, the examiner notes that the unit used in Table 1 for tensile force is “kgf”, as in kilogram force rather than newtons as alleged by the applicant, and 1 kgf = 9.8N.  Furthermore, the disclosure by Kim as a whole clearly states the tensile strength is in a range of 3-150N, which 1) overlaps that disclosed by Triplett, and 2) may be optimized by, for example, adjusting the thickness of the yarn (Kim, [0062]).  Based on the evidence above, there indeed is a reasonable expectation that the yarn suggested by Kim has the necessary tensile strength to perform as ripcords.
Regarding claim 17, applicant again alleges specific examples with 1000 denier or less have tensile strength in Table 1 are “5.2 N, 11.64 N, 28.6 N, and 11.64 N, which are all significantly smaller than the preferred embodiment of Triplett et al.”, and “there is no reasonable expectation of success that the rip cord (60b) of Triplett et al. as modified by Kim et al. would function as intended”.  The examiner again notes that the unit used in Table 1 for tensile force is “kgf”, as in kilogram force rather than newtons as alleged by the applicant, and 1 kgf = 9.8N.  Furthermore, the disclosure by Kim as a whole clearly states the tensile strength is in a range of 3-150N, which 1) overlaps that disclosed by Triplett, and 2) may be optimized by, for example, adjusting the thickness of the yarn (Kim, [0062]).  Based on the evidence above, there indeed is a reasonable expectation that the yarn suggested by Kim has the necessary tensile strength to perform as ripcords.
Regarding claims 11-14, applicant argues that Schoeck fails to remedy the alleged deficiency in Triplett to teach or suggest that the inner jacket is tearable by hand.  The examiner respectfully disagrees with this interpretation of the claimed limitation and Triplett.  The phrase “by hand” is defined as being done by a person, rather than by a machine. Given its broadest reasonable interpretation, a jacket that is “tearable by hand” is thus considered as a jacket that may be torn open manually.  Firstly, Triplett repeatedly refers to a craftsman accessing buffer tubes within a cable using the ripcords.  Secondly, in Triplett, the armor tape 45 is ripped (torn) by applying a sufficient pulling force to ripcords 60b embedded inside the armor tape, and the pulling force may be applied manually.  Furthermore, Triplett states the ripcords have an ultimate tensile strength of about 75N or more, so the strength required from the craftsman to rip the armor is less than about 75N (well within expectation of an adult craftsman working with optical cables in the field), else the ripcords will fail before completing its intended function.
Regarding claim 20, applicant’s arguments are based on its dependency of claim 17 and is therefore also not persuasive for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2005/0036750 by Triplett et al. in view of U.S. PGPub 2011/0081122 by Kim et al.
Triplett teaches an optical fiber cable (10) comprising: an outer jacket (rip jacket 46) having an outer surface defining an outermost surface of the optical fiber cable (Fig. 1); an inner jacket (sheath section 40) located within the outer jacket, the inner jacket comprising a first inner surface (inner surface of an armor tape 45) and an outer surface (outer surface of the armor tape 45), the first inner surface defining a central bore (defined by a water-swellable tape 27) extending in a longitudinal direction between first and second ends of the jacket; a rip cord located (60a, 60b) within the central bore and extending in the longitudinal direction between the first and second ends of the jacket, wherein the rip cord has a break strength about 75 Newtons or greater and a denier between about 2000 to about 8000 depending upon the intended use; and an optical communication element (optical fiber 11) located within the central bore and extending in the longitudinal direction between the first and second ends of the jacket; wherein the inner jacket is tearable by hand (since the inner jacket 45 is disposed external to the rip cords 60a, b and therefore torn by hand when the ripcords are used to rip through the inner and outer jackets).
Triplett does not specify that the rip cord has the break strength range to be less than 75N (claims 2, 15); or at least 4 N and no more than 20 N (claim 3), at least 5 N and no more than 11 N (claim 5); or rip cord is formed with a material having a break strength of less than 30 N, a water absorption capacity of greater than 10 grams of water per gram of the material, and a denier that is less than 750 (claims 9, 17), the rip cord has a break strength of at least 5 N and no more than 11 N, wherein the rip cord is formed from a material that has a water absorption capacity of at least 40 grams of water per gram of the material and no more than 50 grams of water per gram of the material, and wherein the rip cord has a denier of at least 150 and no more than 500 (claim 10); or the rip cord is formed from a material that has a water absorption capacity of at least 10 grams of water per gram of the material (claim 11); or the denier of the rip cord to be less than 1000 (claim 17); less than 750 (claim 18), or at least 150 and no more than 500 (claim 19).  However, Triplett clearly states the break strength and denier are result-effective variables depending on the intended use of the rip cord, i.e., the cable component to be ripped require appropriate weight and strength from the rip cord and a lighter cord with lower break/tensile strength may be substituted if the jacket is thinner and/or of lower mechanical strength so that the overall size, weight and/or cost of the cable may be reduced.  Kim teaches an optical fiber cable comprising a waterproof yarn 31 having thickness, tensile strength, elongation, and water absorption of 300-3,000 denier, 3-150N, 5-25%, and 20 g/g or above, respectively.  These properties of the waterproof yarn provided inside the optical fiber cable minimizes tensile stress which can be generated in the waterproof yarn in the course of manufacturing or laying work and improves waterproof performance with preventing optical loss, by setting a limit on the elongation or shrinkage rate of the waterproof yarn by change of temperature to eliminate interference of the waterproof yarn with the optical fiber cable.  It would have been obvious to one having ordinary skill in the art to modify Triplett’s invention by using a cord having the listed mechanical properties, by performing routing experimentation to determine the optimal ranges for the denier and break strength of the rip cord suitable for its intended use or obtain a yarn also having the same physical properties relevant to the rip cord as provided by Kim’s invention, in order to obtain a rip cord having the additional waterproof function described by Kim as well.
Regarding claim 4, although Kim does not specify using a material selected from a group consisting of P150LS - Low Shrink PET Polyester, M30-45 - Polyester and M40-45 – Polyester to form the rip cord, Kim states the waterproof yarn to be a high polymer with limited shrinkage rate, and it would have been obvious to one having ordinary skill in the art to at the time the invention was made to use a known product such as P150LS water blocking yarn by Fiber-Line having properties best fitted for this application, i.e., water blocking and low shrinkage, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. and Kim et al. as applied to claim 1 above, and further in view of U.S. PGPub 2015/0086168 to Blazer et al.  Triplett and Kim suggest the optical fiber cable using the waterproof yarn as stated above, wherein the waterproof yarn can be produced by applying waterproof powder on the yarn.  Kim does not specify using less than 0.1 grams of a superabsorbent waterblocking powder distributed unattached within the central bore per meter of the central bore.  Blazer also teaches an optical fiber cable 110 comprising inner and outer jackets 126, 134, a plurality of ripcords 142, and super-absorbent polymer particles (SAP) in an amount that is less than 100 grams per square meter of surface area of the respective component to which the powder particles are coupled, e.g., a central strength member 124 (which can be converted to grams per meters of the central bore via simple calculations given the diameter of the strength member 124); wherein the amount of the SAP used in the cable is at least sufficient to block a one-meter pressure head of tap water in a one-meter length of the cable 110, according to industry standard water penetration tests, which may correspond to the above quantities, depending upon other characteristics of the respective cable, such as interstitial spacing between core elements 114.  It thus would have been obvious to one having ordinary skill in the art to perform routine experimentations to determine a sufficient amount of the SAP added to the optical fiber cable during its manufacturing process, which improves upon Kim’s invention since the amount can be adjusted based on specific properties and dimensions of the optical cable instead of rip cords already embedded with the SAP as stated by Kim.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. and Kim et al. as applied to claim 1 above, and further in view of U.S. PGPub 2017/0146760 to Kaji et al.  Triplett teaches the optical fiber cable having the rip cord and the optical communication element therein but does not specify whether the rip cord extends substantially unwrapped and straight longitudinally along an outer surface of the optical communication element within the jacket and wherein the optical communication element twists around a longitudinal axis of the jacket along the length of the jacket.  Kaji teaches an optical fiber cable 10 comprising two rip cords 6 and a plurality of optical fiber units 2a, two protrusions T that are continuous in the longitudinal direction of the optical fiber cable 10 on the surface of a sheath 4, wherein teach of the two protrusions T may be arranged on substantially an extension of a straight line connecting the central axis Z and the rip cord 6, and wherein the optical fiber units 2a may be twisted together in an SZ manner (Fig. 7).  SZ stranding is well-known and practiced in the art since the fiber length is longer than the corresponding length of the cable so that excess length of fiber is available when a cable jacket is cut away or ripped open, and excess length of fiber can be accessed without being constrained by adjacent fiber (as helically-wound fibers would be), and it would have been obvious to one having ordinary skill in the art to arrange the plurality of optical fibers 11 inside their respective buffer tubes 23 in the SZ manner as suggested by Kaji for the same reasons.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. in view of WO0222929A1 patent publication.  Triplett teaches an optical fiber cable (10) comprising: an outer jacket (rip jacket 46) having an outer surface defining an outermost surface of the optical fiber cable (Fig. 1); an inner jacket (sheath section 40) located within the outer jacket, the inner jacket comprising a first inner surface (inner surface of an armor tape 45) and an outer surface (outer surface of the armor tape 45), the first inner surface defining a central bore (defined by a water-swellable tape 27) extending in a longitudinal direction between first and second ends of the jacket; a rip cord located (60a, 60b) within the central bore and extending in the longitudinal direction between the first and second ends of the jacket; and an optical communication element (optical fiber 11) located within the central bore and extending in the longitudinal direction between the first and second ends of the jacket.  Triplett teaches using a water-swellable tape 27 but does not specify a range of a water absorption capacity of at least 10 grams of water per gram of the rip cord material.  The ‘929 publication also teaches an optical fiber cable using water-blocking yarns having fast swell rate or higher swelling value inside the cable, wherein The yarns in accordance with the present invention will thus exhibit an absorption capacity of between about 5 to about 140 grams of water per gram of yarn (gw/gy), more preferably between about 5 to about 55 gw/gy for twisted & plied yarns (typically rip cords yarns).  It thus would have been obvious to one having ordinary skill in the art to use known rip cords yarns having water swelling and water blocking ability as suggested in the ‘929 publication as the rip cord in Triplett’s invention, as well as performing routine experimentation to determine its absorption capacity, i.e., so as to not induce undesired stress and optical loss of optical fibers due to excessive swelling.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. and Kim et al. as applied to claim 17 above, and further in view of U.S. PGPub 2015/0086168 to Blazer et al., and further in view of U.S. PGPub 2017/0146760 to Kaji et al.  Triplett and Kim suggest the optical fiber cable using the waterproof yarn as stated above, wherein the waterproof yarn can be produced by applying waterproof powder on the yarn.  Kim does not specify using less than 0.1 grams of a superabsorbent waterblocking powder distributed unattached within the central bore per meter of the central bore.  Blazer also teaches an optical fiber cable 110 comprising inner and outer jackets 126, 134, a plurality of ripcords 142, and super-absorbent polymer particles (SAP) in an amount that is less than 100 grams per square meter of surface area of the respective component to which the powder particles are coupled, e.g., a central strength member 124 (which can be converted to grams per meters of the central bore via simple calculations given the diameter of the strength member 124); wherein the amount of the SAP used in the cable is at least sufficient to block a one-meter pressure head of tap water in a one-meter length of the cable 110, according to industry standard water penetration tests, which may correspond to the above quantities, depending upon other characteristics of the respective cable, such as interstitial spacing between core elements 114.  It thus would have been obvious to one having ordinary skill in the art to perform routine experimentations to determine a sufficient amount of the SAP added to the optical fiber cable during its manufacturing process, which improves upon Kim’s invention since the amount can be adjusted based on specific properties and dimensions of the optical cable instead of rip cords already embedded with the SAP as stated by Kim.  Triplett teaches the optical fiber cable having the rip cord and the optical communication element therein but does not specify whether the rip cord extends substantially unwrapped and straight longitudinally along an outer surface of the optical communication element within the jacket and wherein the optical communication element twists around a longitudinal axis of the jacket along the length of the jacket.  Kaji teaches an optical fiber cable 10 comprising two rip cords 6 and a plurality of optical fiber units 2a, two protrusions T that are continuous in the longitudinal direction of the optical fiber cable 10 on the surface of a sheath 4, wherein teach of the two protrusions T may be arranged on substantially an extension of a straight line connecting the central axis Z and the rip cord 6, and wherein the optical fiber units 2a may be twisted together in an SZ manner (Fig. 7).  SZ stranding is well-known and practiced in the art since the fiber length is longer than the corresponding length of the cable so that excess length of fiber is available when a cable jacket is cut away or ripped open, and excess length of fiber can be accessed without being constrained by adjacent fiber (as helically-wound fibers would be), and it would have been obvious to one having ordinary skill in the art to arrange the plurality of optical fibers 11 inside their respective buffer tubes 23 in the SZ manner as suggested by Kaji for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 6,101,305, discloses a corrugated or flat armor tape 38 of the metallic or plastic type.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883